Case 5:16-cr-20322-JEL-RSW ECF No. 72, PageID.1654 Filed 10/30/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

   United States of America,

                  Plaintiff,             Case No. 16-20322

   v.
                                         Hon. Judith E. Levy
   William Frank Snody,                  United States District Judge

               Defendant.
__________________________________________________________________

             United States of America’s Response to
            Defendant’s Motion for Reconsideration
__________________________________________________________________

        Following the Court’s decision denying Snody’s motion for

compassionate release without prejudice, Snody’s family purchased a

residence for him to reside in after his release.

        The government continues to oppose Snody’s request for

compassionate release for the reasons outlined in its original and

supplemental response to Snody’s motion. If the Court remains inclined

to release Snody if it determines that Snody’s proposed placement is

acceptable, the government requests that the Court hold a hearing

wherein the probation department can confirm on the record that they

approve of Snody’s proposed residence and that there are no

                                     1
Case 5:16-cr-20322-JEL-RSW ECF No. 72, PageID.1655 Filed 10/30/20 Page 2 of 3




encumbrances that prevent registered sex offenders from residing at

that location or within that condominium complex.

                                   Respectfully Submitted,

                                   MATTHEW SCHNEIDER
                                   United States Attorney
   Dated: October 30, 2020
                                   s/CHRISTOPHER RAWSTHORNE
                                   Assistant United States Attorney
                                   600 Church Street
                                   Flint, MI 48502
                                   Telephone number: (810) 766-5035
                                   Email:Christopher.Rawsthorne@usdoj.gov
                                   WI BAR # 1059889




                                     2
Case 5:16-cr-20322-JEL-RSW ECF No. 72, PageID.1656 Filed 10/30/20 Page 3 of 3




                       CERTIFICATE OF SERVICE

      I hereby certify that on October 30, 2020, the foregoing document

was electronically filed by an employee of the United States Attorney’s

Office with the Clerk of the Court using the ECF system which will

send notification of such filing to:


   Kimberly Stout
                                       s/CHRISTOPHER RAWSTHORNE
                                       United States Attorney’s Office




                                        3
